UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6506



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DON VINCENT SIMMONS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-98-601; CA-03-2279-2-23)


Submitted:   June 24, 2004                  Decided:   July 1, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Vincent Simmons, Appellant Pro Se. Sean Kittrell, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Don Vincent Simmons seeks to appeal the district court’s

order denying relief on his motions filed under 28 U.S.C. § 2255

(2000) and Fed. R. Civ. P. 59(e).              An appeal may not be taken from

the final order in a § 2255 proceeding unless a circuit justice or

judge     issues    a    certificate      of    appealability.            28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Simmons   has   not   made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented         in   the

materials       before   the    court    and    argument    would   not        aid   the

decisional process.



                                                                           DISMISSED




                                        - 2 -